Citation Nr: 0740252	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the lower back and neck, to include 
arthritis of the neck, arthritis of the lower back, nerve 
damage, muscle damage, and service connection for additional 
scars.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970 and from July 1972 to June 1974.  This case comes before 
the Board of Veterans' Appeals on appeal from a May 2004 
adverse rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA). 

The Board notes that the veteran has specifically claimed 
entitlement to service connection for residuals of shell 
fragment wounds to the neck and lower back, to include muscle 
damage, nerve damage, and scarring, specifically to the right 
ear and chin, as well as arthritis.  See Veteran's Claim 
(July 2003).  The RO interpreted the veteran's claim for 
residuals of the shell fragment wounds to the neck and lower 
back as limited to arthritis, and adjudicated only a claim of 
entitlement to service connection for arthritis of the neck.  
The Board does not interpret the claim as limited to 
arthritis of the neck.  

The veteran has disagreed, at some length, with the RO's 
interpretation of the claim and has disagreed with the RO's 
determination limiting the issue to service connection for 
arthritis of the neck as residual to shell fragment wounds.  
The decision below is limited to the portion of the claim 
adjudicated by the RO.  The remainder of the claim is 
addressed in the REMAND appended to this decision.  See Velez 
v. West, 11 Vet. App. 148, 157-58 (1998) (providing that NOD 
may not only express dissatisfaction with a RO decision but 
also with the RO's failure to adjudicate a pending claim).  
Hence, the Board has jurisdiction over the veteran's claim 
that the RO has failed to adjudicate some aspects of his 
claim of entitlement to service connection for residuals of 
shell fragment wounds to the lower back and neck, to include 
arthritis of the lower back, nerve damage, muscle damage, and 
service connection for additional scars.  The veteran is 
entitled to an SOC addressing these aspects of his claim.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The claim for service connection for residuals of shell 
fragment wounds to the lower back and neck, to include 
arthritis of the lower back, nerve damage, muscle damage, and 
service connection for additional scars, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that 
residuals of shell fragment wounds to the neck, claimed as 
arthritis of the neck, were not manifested within one year of 
service separation, and medical evidence establishes that 
arthritis of the neck is not a residual of shell fragment 
wounds to the neck.

2.  On July 14, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal for entitlement to a 
rating in excess of 70 percent for PTSD is requested.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by service or as a result of service, to include as residual 
to shell fragment wounds to the neck.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for withdrawal of a Substantive Appeal for a 
rating in excess of 70 percent for PTSD by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, to include 
arthritis, may be presumed to have been incurred during 
service if manifested to a degree of 10 percent or more 
within one year of separation from service, the absence of 
any evidence of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309.

A combat veteran's assertion of an event during combat is 
presumed true, if consistent with the time, place, and 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, it is clear the veteran engaged in combat, as 
he was awarded the Purple Heart, as shown on his DD-214.  
However, it should be noted that 38 U.S.C.A. § 1154 is 
limited to the question of whether a particular disease or 
injury occurred in service, that is what happened then and 
not with the question of either current disability or nexus 
to service, both of which require competent medical evidence.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).

The Board accepts as true the veteran's statements that he 
sustained shell fragment wounds to the neck.  Hence, he has 
satisfied the requirement of service incurrence of an event.  
However, he must still present competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet. App. 188 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his neck disability is related to 
the shell fragment wounds that he received to the left side 
of his face in May 1970.  The veteran is service-connected 
for shell fragment wounds to left cheek and left ear canal.  
However, his July 1970 separation examination noted a 
"Normal" neck evaluation.  

There are no medical records noting a diagnosis of arthritis 
within one year of separation from service.  In fact, the 
earliest medial document of record noting treatment for neck 
problems is dated 2003.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that such a lapse of time, 
from separation from service and the first documented 
treatment for the claimed disorder, is a factor for 
consideration in deciding a service connection claim). 

During the March 2005 VA examination, the examiner noted that 
the veteran suffers from degenerative joint disease of the 
cervical spine, and he stated that the neck symptoms are not 
related to the service-related injuries.  The examiner 
further noted that he based his opinion on the veteran's 
current symptoms which were minimal, by x-ray findings, and 
compatible with his age.  The examiner added that he believed 
that the veteran's symptoms were mostly related to his 
temporomandibular region on the left side of the face and not 
related to his neck.  Absent evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 
 
The Board has considered the veteran's statements that his 
neck symptoms are related to his military service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board finds that the veteran's statements that he has 
neck pain are credible.  However, his statements that his 
current neck arthritis is due to shell fragment wounds 
sustained in service are unsupported by contemporaneous 
records, including post-service private and VA clinical 
records showing no complaints of neck pain or diagnosis of 
arthritis of the neck for many years after discharge and a 
negative VA medical opinion.  The Board finds this evidence 
more probative than the veteran's unsupported report of 
continuity.  

Given the absence of identified symptomatology or diagnosis 
of arthritis of the neck for many years after discharge, and 
no medical opinion linking the veteran's current arthritis of 
the neck to his active duty, and given the medical opinion 
that the veteran's current arthritis of the neck is due to 
his age rather than his military service or injuries therein, 
the Board finds that the preponderance of the evidence is 
against the claim.  Equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought.
II.  Increased Rating, PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a statement received at the 
Board on July 14, 2005, withdrew his appeal for entitlement 
to a rating in excess of 70 percent for PTSD, and therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the PTSD issue, and it is 
dismissed.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim addressed in this decision.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorder addressed in this appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, VA 
examinations were obtained.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
treatment records, and the veteran submitted a statement from 
Dr. Kosove.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal for service connection for residuals of shell 
fragment wounds to the neck, claimed as arthritis of the 
neck, is denied.

The appeal for entitlement to a rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) is 
dismissed.


REMAND

The veteran asserts that his bilateral hearing loss is 
related to acoustic trauma from military service.  Service 
medical records dated February 1969 noted complaints of right 
ear hearing loss, but upon examination, the veteran's hearing 
was found to be within normal limits.  

In April 2004, the veteran underwent a VA examination.  The 
examiner noted the May 1970 injury to the left cheek but also 
noted that the July 1970 separation examination revealed 
hearing within normal limits.  During the examination, the 
veteran stated that his right ear was "all right" but that 
he had experienced hearing loss in his left ear since being 
hit by shrapnel in 1970.  The examiner noted that, in 
addition to military acoustic trauma, the veteran had also 
had noise exposure from working in construction.  The 
examiner stated the right ear had very mild hearing loss and 
that the left ear had profound loss, but the reverse stenger 
suggested the two ears were similar.  The examiner noted that 
the test results could not be used for rating purposes 
because the results were unreliable even after repeated 
counseling to the veteran. 

The veteran submitted a June 2004 private medical statement 
which noted that he suffered from profound neurosensory 
hearing loss of the left ear and that he has had no useful 
hearing in the left ear since 1970, when he received shrapnel 
wounds to the left side of his ear and face.  

In 2005, the veteran was scheduled for an additional VA 
examination.  However, he refused to see the scheduled 
examiner.  In a statement to the Board, he stated that he 
would "not allow the VA to perform any further hearing tests 
on [him]."  The veteran stated that the last provider who 
had conducted VA audiologic examination had placed pressure 
on the retained metallic fragment in the veteran's neck near 
the left ear, resulting in severe pain.

A November 2005 VA clinical record noted that the veteran 
underwent a computed tomography (CT) scan in June 2005 which 
revealed a wound to the right cortex of the brain.  Although 
it is not entirely clear whether the history the examiner 
noted at the time of the CT scan is consistent with the 
record, the Board finds that, in view of the fact that the 
veteran received combat wounds to both side of the face, this 
case must be remanded for additional development, including 
obtaining missing VA medical records as well a VA 
examination.  The Board is aware of the veteran's lack of 
cooperation in reporting for the most-recently scheduled VA 
examination.  Therefore, on remand, the RO must provide the 
veteran with notice that failure to cooperate and report for 
an examination without good cause could result in the denial 
of the benefit sought.  See 38 C.F.R. § 3.655; VAOGCPREC 4-
91.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should obtain all records of the 
veteran's VA treatment at the Miami, Florida VAMC 
and from the Lake City, Florida VAMC since May 
2005.  All records obtained should be associated 
with the claim's folder.  The veteran should be 
asked to identify any VA records that might be 
available proximate to his service discharge.

2.  The veteran should be advised that the most 
persuasive evidence that he incurred a hearing loss 
in service would be evidence that he had hearing 
loss proximate to his service.  The veteran should 
be afforded an opportunity to identify any clinical 
records or records proximate to service which might 
disclose his hearing loss, to include such records 
as examinations or medical history provided for 
employment or insurance examinations, reserve 
service obligations, records of medical history 
provided to an educational institution, any 
examination or medical history developed at the 
time of a Federal Employees' Compensation Act claim 
in the 1980s, or the like.

3.  The veteran should be scheduled for VA 
examinations as necessary to determine the nature 
of all current residuals of shell fragment wounds 
to the right and left sides of the veteran's face 
and neck, to include orthopedic, neurological, and 
skin examinations.  The RO should forward the 
veteran's claim's file for review.  In particular, 
each examiner should review service medical records 
dated in May 1970 that document a shrapnel fragment 
in the left masseter space, as well as service 
medical records that document a shell fragment 
wound on the right side of the face.  

(a) The examiner who conducts neurologic 
examination is asked to provide the following 
opinions: (i) Is it at least as likely as not (a 50 
percent probability or more) that an injury to the 
right cortex revealed in a June 2005 CT scan was 
incurred during the veteran's service?  (ii)  If 
the right cortex injury was incurred during the 
veteran's service, is at least as likely as not (50 
percent probability or more) that the right cortex 
injury is related to the veteran's bilateral 
hearing loss?  (iii)  The examiner should identify 
any neurological residual present, and identify 
each injured nerve.

(b) The examiner who conducts orthopedic 
examination should identify and describe each 
muscle injury residual of shell fragment wounds or 
other combat injuries to the veteran's right cheek 
and left side of the face and neck.  The examiner 
should identify each injured muscle group. 

(c) The examiner who conducts examination of the 
veteran's skin should identify each scar on the 
veteran's face that is residual to an injury 
incurred in service.  The appearance of each scar 
should be described.  The examiner should state 
whether the scar limits motion, such as through 
adherence to underlying structures, or is tender, 
painful, or results in any other symptom.  The 
examiner should state whether a retained fragment 
on the left side of the veteran's head results in 
tenderness, pain, or other symptom(s).

4.  If the veteran is unable to identify or submit 
evidence that establishes hearing loss proximate to 
service, or otherwise warrants service connection 
for hearing loss, and no VA examination, including 
neurological review of an injury to the veteran's 
right cortex, results in a grant of service 
connection for hearing loss, then the veteran 
should be afforded audiology examination.  If no 
alternative to examination by a VA audiologic 
examiner can be arranged, advise the veteran that 
refusal to participate or cooperate in a VA 
examination may be considered a failure to report 
for purposes of VA regulations, which could result 
in a denial of his claim.  See 38 C.F.R. § 3.655.

5.  The RO should determine whether any additional 
evidentiary development is necessary.  After all 
development has been completed, the veteran's 
contention that he is entitled to a separate, 
additional evaluation for residuals of each 
shrapnel fragment wound, to include scar, muscle, 
and neurological residuals, and his claim for 
hearing loss disability, should be readjudicated.  
The veteran should be provided a statement of the 
case (SOC) or supplemental statement of the case 
(SSOC) and allowed an appropriate period of time 
for response.  If a substantive appeal for any 
issue is required for any benefit not granted, the 
veteran should be advised of the date on which the 
time allowed for substantive appeal will expire.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


